Title: To Thomas Jefferson from James Monroe, 15 June 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
June 15. 1826
It was my intention to have called on you this evening, and to have presented in person Mr Goodwyn, who will have the pleasure to deliver to you this letter, but have been prevented by the rain. He is a son, of Mr P. Goodwyn, a member of Congress, I believe, during your service, in the govt, as well as mine. Having purchased a part of my land here, he will become your neighbour, and I am led to conclude, from my acquaintance with him that you will find him a fair representative of his father, a very worthy & respectable man.Having faild, in the sale, of my tracts of land, in this county, which were advertised for sale, on the 12th & 14th of this month, my engagments with different banks, will take me immediately hence, and in the first instance to Richmond, whither I propose to set out tomorrow. I have resolv’d to make a new experiment, on the 18th of the next month, by offering them for sale, to the highest bidder, of which I have given notice in the central & other gazettes. On my return at that period, I hope to be more successful, and in consequence, to be more at leisure, in which event, I shall have the pleasure to be more frequently with you—very respectfully & sincerely I am your friend—James Monroe